IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 5, 2008

                                     No. 08-20113                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

BALDEMAR CARDENAS

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:00-CR-430-ALL


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Baldemar Cardenas
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Cardenas has not filed a response.
       Cardenas was serving a three-year term of supervised release when, in
February 2008, he was arrested for violating the terms of his supervised release
by failing to report to his probation officer. At his revocation hearing, Cardenas


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-20113

pleaded “true” to the allegations; and he raised no objections. The district court
determined the advisory guideline range to be six to nine months imprisonment;
and it imposed a sentence of nine months imprisonment. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
Id. at 744.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED; counsel
is excused from further responsibilities herein; and the appeal is DISMISSED.
See 5TH CIR. R. 42.2.




                                         2